Citation Nr: 1602144	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  07-37 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for cause of the Veteran's death.

2.  Entitlement to non-service-connected death pension from August 1, 2007.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from May 1954 to April 1956.  He died in February 2001.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service connection for cause of death and entitlement to non-service-connected death pension.  

In October 2014, the RO - the Agency of Original Jurisdiction (AOJ) in this case - granted entitlement to death pension from June 19, 2006 (the date of claim) to August 1, 2007.  As this was only a partial grant of the benefit sought, the appeal with respect to entitlement to death pension from August 1, 2007 remains active.  

In May 2011, the appellant testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing has been associated with the record.  Subsequently, the Board remanded the claim for further development in June 2013.

This appeal was processed using the paperless, electronic Virtual VA and Veteran's Benefit Management System (VBMS) claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to non-service-connected death pension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran died in February 2001.  The Certificate of Death lists the immediate cause of death as respiratory failure due to or as a likely consequence of pulmonary edema, acute respiratory distress syndrome, and myocardial infarction.  

2.  At the time of his death, the Veteran was not service-connected for any disability. 

3.  The competent and probative evidence of record preponderates against a finding that the Veteran died from a disease or injury incurred in or aggravated by military service.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

Certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  In addition, the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  Hupp v. Nicholson, 20 Vet.App. 1 (2006).

Here, such notice was provided to the appellant in a July 2013 letter that fully addressed all notice elements.  The letter provided information as to what evidence was required to substantiate her claim for DIC benefits and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also provided notice of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  While the July 2013 letter was not provided to the appellant prior to the initial adjudication of the claim, the claim was subsequently readjudicated in supplemental statements of the case, no prejudice has been alleged, and none is apparent from the record.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Accordingly, no further development is required with respect to the duty to notify.

The Board also finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's available service treatment records, as well post-service reports of private treatment.  Moreover, the appellant's statements and hearing testimony in support of the claim are of record.  The Board has carefully reviewed such statements and testimony and concludes no available outstanding evidence has been identified. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2012) requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the VCAA.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 488.

Here, during the May 2011 Board hearing, the undersigned adequately explained the claims on appeal and the appellant was specifically asked questions concerning why she believed the Veteran's death was service-connected.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussions did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claim.  As such, the Board finds that, consistent with Bryant, the Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim decided herein based on the current record.  To the extent any such notice may have been inadequate, this was effectively cured both by actual knowledge as evidence by statements and questions of the appellant's authorized representative at the hearing, as well as by the Board providing such explanation of the issue and suggesting submission of evidence in the subsequent remand the Board issued in June 2013 to develop this claim.

Finally, the Board finds that there was substantial compliance with the Board's prior remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board remanded the case in order for the AOJ to provide the appellant with adequate notice that was compliant with Hupp, supra, and to provide the appellant an opportunity to provide documentation in support of her reported medical expenses.  A review of the claims file shows that the AOJ sent the appellant adequate notice in July 2013 and that the appellant subsequently provided additional information regarding her reported medical expenses.  Accordingly, the Board finds that there has been substantial compliance with the prior Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The appellant is seeking service connection for the cause of the Veteran's death.  During the May 2011 Board hearing, the appellant testified that the Veteran, who was a Korean War Veteran, died as a result of pulmonary issues and that the service treatment records (STRs) show he was treated for pulmonary edema and myocardial infarction during service.  See Board hearing transcript, pp. 3-4.  She has also asserted that the Veteran's exposure to the herbicide Agent Orange in Vietnam contributed to his death, as he had diabetes and heart disease before he died and his death certificate lists myocardial infarction as a cause of his death.  See October 2007 VA Form 9.  

The official certificate of death shows the Veteran died in February 2001.  The death certificate reflects that the immediate cause of death was as respiratory failure due to or as a likely consequence of pulmonary edema, acute respiratory distress syndrome, and myocardial infarction.  

The Veteran was not service-connected for any disability, to include a respiratory, pulmonary, or cardiovascular disability, at the time of his death.  

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  "Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death."  38 C.F.R. § 3.312(c)(3).

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  "There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature." 38 C.F.R. § 3.312(c)(4).  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  

VA regulations also provide that a Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean Demilitarized Zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).  

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2015).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See e.g., Notices, 68 Fed. Reg. 27,630 -41 (2003); 64 Fed. Reg. 59,232 -243 (1999); 61 Fed. Reg. 57,586 -589 (1996).  However, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

After careful review of the record, the Board finds the preponderance of the evidence of record is against the grant of service connection for cause of the Veteran's death, as neither respiratory failure, pulmonary edema, acute respiratory distress syndrome, nor myocardial infarction are shown to have been manifested during or as a result of military service, to include any reported herbicide exposure therein.  

At the outset, the Board notes that, despite the appellant's assertion that the Veteran was exposed to herbicides during his period of military service, the Board finds that the presumption of herbicide exposure does not apply in this case.  Indeed, while the Veteran served on active duty during the Korean conflict, as defined by 38 C.F.R. § 3.2(e), his active military service from May 1954 to April 1956 does not trigger the application of the presumptions of exposure to herbicides, as the presumption only applies to veterans who served in Korea from April 1, 1968 to August 31, 1971 or in Vietnam from January 9, 1962 to May 7, 1975 for Vietnam.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iv).  There is no other competent evidence of record that shows the Veteran served in Vietnam or during the established timeframes in Korea to give rise to the presumption of herbicide exposure; nor is there any evidence establishing that the Veteran was, in fact, directly exposed to herbicides during his military service.  In this regard, the Board finds probative that the Veteran never reported any exposure to herbicides during service when seeking entitlement to VA benefits.  See April 1991 Veteran's Application for Compensation or Pension.  Moreover, although the appellant asserts that the Veteran was exposed to herbicides while on active duty, she does not have first knowledge of such exposure and her statements are also outweighed by the Veteran's prior application.  

Therefore, while the Veteran's death certificate lists myocardial infarction as an underlying cause of death and myocardial infraction is listed under 38 C.F.R. § 3.309(e) as a disease presumptively related to herbicide exposure, the Board finds that any assertion that the Veteran's death was caused by a disease incurred (directly or presumptively) due to herbicide exposure during service is not competent or credible evidence sufficient to support the award of service connection for cause of the Veteran's death.  

The Board has considered whether the evidence of record otherwise supports the award of service connection for cause of the Veteran's death; however, the evidentiary record does not contain any competent or credible evidence establishing that the disabilities that caused his death were incurred in or otherwise related to his military service.  Indeed, while the appellant, through her representative, testified that the STRs show treatment for pulmonary edema and myocardial infarction, such treatment is not reflected in the available STRs.  In this regard, the Board notes that the only available STR associated with the record is the March 1956 separation examination report, which reflects that the Veteran's lungs, chest, and heart were normal when he separated from service.  

The post-service private treatment records associated with the claims file show the Veteran had a long history of hypertension and sustained a cerebrovascular accident in December 1989 and March 1991.  Notably, however, the post-service evidence does not reflect that the Veteran's hypertension or other medical problems were incurred in or as a result of his military service more than 30 years before such treatment.  In evaluating this claim, the Board finds particularly probative that the post-service treatment records do not document any complaints or treatment for respiratory or pulmonary problems, which are shown as the immediate cause of the Veteran's death in February 2001.  See private treatment records from Memorial Medical Center of East Texas dated from March to April 1991.  

In evaluating the ultimate merit of this claim, the Board notes that the appellant was requested to submit medical evidence a relationship between the disabilities associated with the cause of death and an injury, disease, or event in military service.  See July 2013 VCAA letter.  However, the appellant did not submit or identify any such evidence, as the service and post-service treatment records do not contain any evidence showing the disabilities listed on the Veteran's death certificate were incurred in or otherwise related to his military service.  In fact, aside from the appellant's contentions, the record contains no evidence suggesting that the Veteran's respiratory failure, pulmonary edema, acute respiratory distress syndrome, or myocardial infarction may somehow be due to military service.  Therefore, the preponderance of the evidence of record demonstrates that service connection for the cause of the Veteran's death is not warranted. 

In making this determination, the Board notes that VA has not obtained a medical opinion in conjunction with this claim; however, the Board finds that such is not necessary.   In this regard, the evidence does not establish that the Veteran suffered "an event, injury or disease in service."  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent such evidence, the Board finds it unnecessary to ask a medical expert to review the record because any medical opinion could not provide competent evidence linking the Veteran's death to service.  In sum, as there is no competent or credible evidence showing that his death was due to any disease incurred in or as a result of his period of active duty service, a medical opinion is not necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

The Board recognizes that the appellant believes the Veteran died as a result of disabilities that were incurred during his military service.  However, at the time of the Veteran's death, service connection had not been established for any disability and the Veteran had not sought to establish service connection for any respiratory, pulmonary, or cardiovascular disability he believed was incurred during or as a result of his military service.  Moreover, the record does not reflect that the appellant has the necessary training or expertise to relate the Veteran's death to his military service more than four decades earlier.  Indeed, a layperson is generally not capable of opining on matters requiring medical knowledge, such as complex medical questions as to the primary or any contributing causes of the Veteran's death.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the appellant's unsupported opinion as to cause of the Veteran's death is of no probative value and is outweighed by the medical evidence of record.  

While the Board sympathizes with the appellant's loss, it must conclude that a preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, as there is no persuasive evidence linking the Veteran's cause of death to any injury or disease during service.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the Veteran's death is denied.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the appellant's claim of entitlement to non-service-connected death pension.  Specifically, the Board finds that a remand is necessary to determine whether the appellant's countable income and unreimbursed medical expenses have been correctly calculated.

VA pays non-service-connected death pension to the surviving spouse of a veteran of a period of war who met certain requirements.  38 U.S.C.A. § 1541.  As the Veteran served for more than ninety days during a period of war, his service meets the service requirements under 38 U.S.C.A. § 1521(j), such that the appellant is eligible to receive non-service-connected death pension.

VA establishes an annual rate for non-service connected pension, and the amount of pension paid is determined by subtracting the surviving spouse's countable income from the annual pension rate.  38 U.S.C.A. § 1541.  The maximum annual rate for non-service-connected death pension, as specified in 38 C.F.R. § 3.23, is published in Appendix B of Part I of VA Manual M21-1 (M21-1), and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21. 

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included during a 12-month annualization period in which received, except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.271(a).  Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272; nor is the income of a spouse.  

Unreimbursed medical expenses in excess of 5 percent of the maximum annual pension rate (MAPR), which have been paid, may be excluded from an individual's countable income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).  In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred.  In addition, they must be out-of-pocket expenses, for which the appellant received no reimbursement, such as through an insurance company.  However, medical insurance premiums themselves, as well as the Medicare deduction, may be applied to reduce countable income.

Countable income and excludable expenses are based on 12-month annualization periods for death pension.  38 C.F.R. §§ 3.271, 3.272.  After the initial year, countable income is generally based on the calendar year.  See M21-1 MR V.i.3.A.3.b&c.

As noted, the appellant has been awarded entitlement to non-service-connected death pension from June 19, 2006, to August 1, 2007.  Accordingly, the issue in this case is her entitlement to death pension benefits from August 1, 2007 to the present.  The AOJ denied entitlement to non-service-connected death pension benefits from August 1, 2007 on the basis that her income exceeded the maximum annual pension rate.  

Information submitted by the appellant shows that, for the years being considered in this appeal, i.e., from August 1, 2007 to the present, her income has consisted of benefits from the Social Security Administration (SSA), other non-specified retirement benefits, as well as money contained in her bank accounts and stocks, bonds, etc.  See various VA Forms 21-0518-1, Improved Pension Eligibility Verification Report.  Review of the record shows the appellant has reported that her SSA benefits have changed from year to year.  See Id.  Notably, however, the amount of SSA benefits reports by the Veteran on her EVR reports are different from those considered by the AOJ in denying her claim in its October 2014 supplemental statement of the case (SSOC).  In this regard, the Board also notes that the evidentiary record does not contain any SSA inquiry reports to confirm the amount of the appellant's SSA benefits for each year being considered herein.  

There is also conflicting evidence of record regarding the amount of the appellant's unreimbursed medical expenses for each year being considered.  The appellant has provided separate, and at times lengthy, itemized lists of medical expenses incurred for each year being considered in this appeal.  While the AOJ has considered the appellant's reported unreimbursed medical expenses, the amount of those expenses as reported in the October 2014 SSOC are different from the amounts recorded on various worksheets (medical expense calculators) contained in the evidentiary record (which appear to have been generated by VA personnel) and the amounts reported by the appellant.  In fact, the appellant has reported different amounts for the unreimbursed medical expenses paid in the same year and there is no indication as to what expenses the AOJ considered or excluded in calculating her excludable medical expenses for each year.  See e.g., Medical Expense Reports submitted for January thru December 2010; Medical Expense Calculator for January thru December 2010.  

As a result, the Board cannot accurately calculate the appellant's income and medical expenses as a result of inconsistent data.  Indeed, it is unclear from the current record what amounts the AOJ used in calculating the appellant's countable income and medical expenses for each year being considered in this appeal.  In light of the internal inconsistency as to the appellant's annual income and medical expenses incurred by the appellant during this appeal, a remand is required for the AOJ to provide a detailed accounting of the appellant's entitlement, including the calculations used for her unreimbursed medical expenses and countable income for the years at issue in this appeal.  38 C.F.R. § 19.9 (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Conduct a thorough accounting of the appellant's countable income, to include the calculation of the deduction of unreimbursed medical expenses for the period from August 1, 2007 to the present, to determine its accuracy.  

Ensure that the annual income and deductions made for unreimbursed medical expense deductions for each year are the same as that reflected in the appropriate SSA Inquiry printouts (which should be associated with the record) and reports of medical expenses submitted by the appellant.  If there are any facts or figures that need clarification or supporting documentation by the appellant, she should be contacted and requested to provide what is needed. 

In a detailed summary, the AOJ must provide a clear explanation for all figures used so that the Board is able to understand where it derived the amounts used in calculating the appellant's countable income for each annualization period considered herein (from August 1, 2007 and thereafter) and why such amounts were used, citing to appropriate authority where applicable. 

This accounting should be accomplished on a yearly basis, and must cover the time period extending from August 1, 2007 to the present.  A copy of the type-written accounting should be inserted into the claims file and another provided to the appellant and her representative.

2. After giving the appellant the opportunity to respond with new evidence and undertaking any other development deemed appropriate, the claim on appeal must be readjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the appellant and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.N. Moats
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


